                                                                        •·f::"""l~,..,
                                                                            -- .. --"D'========.,
                                                                                        ."
                                                                         ' UJ .J\_ b   1-;   .t

                                                                          DOCW,1ENT
UNITED STATES DISTRICT COURT                                              ELECTH.ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC#: _ __ _ __ __
                                                                          DATE FILED: ((/1'-l     /10
 ASSET BASED VALUE CORP.,

                                        Plaintiff,                       18 Civ. 8123 (PAE)
                         -v-
                                                                                ORDER
 RICHARD SHULMAN,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court has reviewed the letter from defendant Richard Shulman, Dkt. 27, seeking an

emergency phone conference and the letter in opposition from plaintiff Asset Based Value Corp.

("ABV"), Dkt. 28. The letters are prompted by the imminent eviction of Mr. Shulman from the

apartment that he previously owned, but which was sold following the entry of judgment against

him.

       The Court declines to intervene or to schedule a conference. Contrary to defendant's

characterization, the Court, in denying defendant's application for emergency relief on July 25,

2019, did not order relief. The Court instead encouraged the parties to discuss a potential

settlement under which Mr. Shulman could buy back the apartment, assuming that he had the

asset~ to do so in a manner that.made the purchaser and ~BV whole. There accord~ngly has

been no breach of any court order, and there is no charter for this Court to act.

       In any event, although the following is not necessary to the ruling above, the Court notes

that, based on counsels' competing letters, there is no indication that Mr. Shulman has ever

represented to ABV that he has the assets available to repurchase the apartment on terms that

would make the purchaser and ABV whole. Nor does he so represent to the Court. If Mr.
Shulman in fact has such assets, he may wish urgently to concretely demonstrate his ability to

pay to ABV and the purchaser, in the event that these entities are open to settlement at this late

date.

        SO ORDERED.




                                                             United States District Judge
Dated: November 14, 2019
       New York, New York




                                                 2
